Relator requests that this court compel respondent judge to issue findings of fact and conclusions of law with respect to the petition for postconviction relief filed by relator in State v.Chavis, Cuyahoga County Court of Common Pleas Case No. CR-362618 on or about November 4, 1998.
Respondent has filed a motion for summary judgment attached to which is a copy of a judgment entry received for filing by the clerk on July 21, 1999. In the judgment entry, respondent denies the petition for postconviction relief after citing authority for its conclusion and discussing respondent's review of the record. Respondent argues that this action in mandamus is, therefore, moot. We agree. The July 21, 1999 judgment entry is sufficient to discharge respondent's responsibility to issue findings of fact and conclusions of law. See State ex rel. Blount v. Nugent (Feb. 10, 1992), Cuyahoga App. No. 62824, unreported, citing State exrel. Carrion v. Harris (1988), 40 Ohio St. 3d 19, 530 N.E.2d 1330.
Accordingly, respondent's motion for summary judgment is granted. Respondent to pay costs. Writ denied.
ANN DYKE, J., CONCURS.
                             _________________________________ JAMES M. PORTER, ADMINISTRATIVE JUDGE